Citation Nr: 1021350	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-38 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from March 1998 to July 
1998 and from June 2004 to November 2005.  He is the 
recipient of the Purple Heart and Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a bilateral knee disorder and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for right ear hearing loss.  

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  At the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for right ear hearing loss 
and a bilateral knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Service connection for right ear hearing loss was denied 
in a March 2006 rating decision.  The Veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.  

3.  The evidence received since the March 2006 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302(b), 20.1103 (2009).  

2.  The evidence received since the March 2006 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for 
right ear hearing loss, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the March 2006 rating decision, which denied 
service connection for right ear hearing loss, the evidence 
of record consisted of the Veteran's service treatment 
records and VA outpatient treatment records dated December 
2005.  In the March 2006 rating decision, the RO noted that 
while the Veteran contends that his right ear hearing loss is 
attributable to his military service, his service treatment 
records, as well as the December 2005 VA outpatient treatment 
records are void of complaints, treatment, or diagnosis of 
right ear hearing loss.  Furthermore, he failed to report to 
his scheduled VA examination in March 2006.  The RO concluded 
that service connection for right ear hearing loss was not 
warranted because there was no evidence of the claimed 
disability occurring during his active military service.  The 
Veteran was notified of the denial in a March 2006 letter, 
including his appellate rights.  He did not appeal the 
decision; thus, the decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

The Veteran asserts that service connection is warranted for 
his right ear hearing loss.  During the April 2010 hearing, 
the Veteran testified that he endured two events of 
"traumatic noise" during his military service.  First, he 
received the Combat Action Badge for impacts from mortar 
rounds and second, he received a Purple Heart for a car bomb 
explosion, which occurred a few feet within his military 
truck.  The Veteran contends that he was exposed to 
significant acoustic trauma during his military service, and 
his right ear hearing loss should be service-connected.
The Board finds that new and material evidence to reopen the 
claim for service connection for right ear hearing loss has 
been received.  The Veteran has provided testimony during the 
course of the appeal with regards to his right ear hearing 
loss.  Given the state of the current record and the newly 
received evidence, the Board finds that new and material 
evidence has been submitted.  Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, the claim is reopened.  

ORDER

New and material evidence having been received, the claim for 
service connection for right ear hearing loss is reopened.  
To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for right ear 
hearing loss and a bilateral knee disorder.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

At the April 2010 hearing, the Veteran testified that his 
right ear hearing loss and bilateral knee disability are 
related to his active military service.  The Veteran stated 
that his military occupational specialty (MOS) was a cavalry 
scout.  He explained that he was the person that conducted 
patrols and collected reconnaissance within a combat area.  
He further added that he was the "eyes and ears of the 
battlefield commander."  The Veteran stated that exposure to 
the sound of mortar rounds and being near a car bomb 
explosion caused his current right ear hearing loss.  He also 
stated that "road marches" caused his bilateral knee 
disorder.  The Veteran asserts that service connection is 
warranted for his right ear hearing loss and bilateral knee 
disorder.  
Review of the Veteran's service treatment records show that 
in September 2005, the Veteran's vehicle was hit by a car 
bomb (vehicle born improvised explosive device (VBIED)).  He 
sustained injuries to his ears, lungs, and back.  The 
September 2005 statement of medical examination and duty 
status noted that after the explosion, the mission was 
terminated and the Veteran was returned to the green zone 
hospital for medical treatment.  It was also reported that 
the injury was considered to have been incurred in the line 
of duty.  Since his discharge from active duty, the Veteran 
asserts that his problems associated with his right ear and 
knees have continued to persist.  

The Veteran has not been provided a VA medical examination 
for his claimed disabilities.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), the Secretary's duty to assist 
requires that he provide a VA medical examination to a 
claimant when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or, for certain disease, 
manifestation of the disease during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of the disability may be associated with the 
Veteran's service or with another service-connected 
disability; but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

In this case, the Veteran's reports of continuity of 
symptomatology regarding his claimed disabilities can satisfy 
the requirement for evidence that the claimed disability may 
be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The Board also notes that the threshold for 
finding a link between a current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 
Vet. App. 385, 388-89 (holding that the "low threshold" was 
satisfied by the appellant's statement that "his 
disabilities . . . began in 1980 and [that] he received 
treatment at a VA hospital in Phoenix, Arizona").
However, in the absence of a competent medical opinion 
pertaining to whether the Veteran currently had diagnosed 
disabilities consistent with his complaints, and if so, 
whether the etiology of the Veteran's disabilities are 
service related, the Board finds that the record does not 
contain sufficient information to make a decision on the 
claims.  In this regard, the Board notes that the Veteran is 
competent to state that he incurred right ear and bilateral 
knee injuries while being exposed to acoustic trauma 
performing road marches during his active service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
("[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition.").  He is also 
competent to describe the symptoms she currently experiences. 
Therefore, the Veteran should be scheduled for a VA 
examination of his right ear hearing loss disability and 
bilateral knee disorder.  

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and any 
report must indicate whether the claims 
file was reviewed.  The examination 
should include a diagnosis based upon 
auditory threshold testing in accordance 
with 38 C.F.R. § 3.385.  Based on the 
examination and review of the record, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that any currently diagnosed hearing 
loss is related to the Veteran's period 
of service.  A rationale for any opinion 
advanced should be provided.  If an 
opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
claimed bilateral knee disorder.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
his knees found to be present should be 
diagnosed.  For any diagnosed disability, 
the examiner must provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) any disability had 
its origin in service or is in any way 
related to the Veteran's active service.  
If no disability of the left knee or 
right knee is present the examiner must 
state so.  A rationale for any opinion 
advanced should be provided. If an 
opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


